Exhibit 10.2

NMT MEDICAL, INC.

Incentive Stock Option Agreement

Granted Under 2007 Stock Incentive Plan

1. Grant of Option.

This agreement evidences the grant by NMT Medical, Inc., a Delaware corporation
(the “Company”), on                 , 200   (the “Grant Date”) to
                        , an employee of the Company (the “Participant”), of an
option to purchase, in whole or in part, on the terms provided herein and in the
Company’s 2007 Stock Incentive Plan (the “Plan”), a total of
                         shares (the “Shares”) of common stock, $0.001 par value
per share, of the Company (“Common Stock”) at $         per Share. Unless
earlier terminated, this option shall expire at 5:00 p.m., Eastern time, on
                             (the “Final Exercise Date”).

It is intended that the option evidenced by this agreement shall be an incentive
stock option as defined in Section 422 of the Internal Revenue Code of 1986, as
amended, and any regulations promulgated thereunder (the “Code”). Except as
otherwise indicated by the context, the term “Participant”, as used in this
option, shall be deemed to include any person who acquires the right to exercise
this option validly under its terms.

2. Vesting Schedule.

This option will become exercisable (“vest”) as to     % of the original number
of Shares on the                          anniversary of the Grant Date and as
to an additional     % of the original number of Shares at the end of each
successive                          period following the
                         anniversary of the Grant Date until the
                         anniversary of the Grant Date.

The right of exercise shall be cumulative so that to the extent the option is
not exercised in any period to the maximum extent permissible it shall continue
to be exercisable, in whole or in part, with respect to all Shares for which it
is vested until the earlier of the Final Exercise Date or the termination of
this option under Section 3 hereof or the Plan.

3. Exercise of Option.

(a) Form of Exercise. Each election to exercise this option shall be by written
notice in the form attached hereto as Exhibit A, signed by the Participant, and
received by the Company at its principal office, accompanied by this agreement,
and payment in full in the manner provided in the Plan. The Participant may
purchase less than the number of shares covered hereby, provided that no partial
exercise of this option may be for any fractional share or for fewer than ten
whole shares.

(b) Continuous Relationship with the Company Required. Except as otherwise
provided in this Section 3, this option may not be exercised unless the
Participant, at the time he or she exercises this option, is, and has been at
all times since the Grant Date, an employee or officer of, or consultant or
advisor to, the Company or any parent or subsidiary of the Company as defined in
Section 424(e) or (f) of the Code (an “Eligible Participant”).



--------------------------------------------------------------------------------

(c) Termination of Relationship with the Company. If the Participant ceases to
be an Eligible Participant for any reason, then, except as provided in
paragraphs (d) and (e) below, the right to exercise this option shall terminate
three months after such cessation (but in no event after the Final Exercise
Date), provided that this option shall be exercisable only to the extent that
the Participant was entitled to exercise this option on the date of such
cessation. Notwithstanding the foregoing, if the Participant, prior to the Final
Exercise Date, violates the non-competition or confidentiality provisions of any
employment contract, confidentiality and nondisclosure agreement or other
agreement between the Participant and the Company, the right to exercise this
option shall terminate immediately upon such violation.

(d) Exercise Period Upon Death or Disability. If the Participant dies or becomes
disabled (within the meaning of Section 22(e)(3) of the Code) prior to the Final
Exercise Date while he or she is an Eligible Participant and the Company has not
terminated such relationship for “cause” as specified in paragraph (e) below,
this option shall be exercisable, within the period of one year following the
date of death or disability of the Participant, by the Participant (or in the
case of death by an authorized transferee), provided that this option shall be
exercisable only to the extent that this option was exercisable by the
Participant on the date of his or her death or disability, and further provided
that this option shall not be exercisable after the Final Exercise Date.

(e) Termination for Cause. If, prior to the Final Exercise Date, the
Participant’s employment is terminated by the Company for Cause (as defined
below), the right to exercise this option shall terminate immediately upon the
effective date of such termination of employment. If, prior to the Final
Exercise Date, the Participant is given notice by the Company of the termination
of his or her employment by the Company for Cause, and the effective date of
such employment termination is subsequent to the date of delivery of such
notice, the right to exercise this option shall be suspended from the time of
the delivery of such notice until the earlier of (i) such time as it is
determined or otherwise agreed that the Participant’s employment shall not be
terminated for Cause as provided in such notice or (ii) the effective date of
such termination of employment (in which case the right to exercise this option
shall, pursuant to the preceding sentence, terminate upon the effective date of
such termination of employment). If the Participant is party to an employment or
severance agreement with the Company that contains a definition of “cause” for
termination of employment, “Cause” shall have the meaning ascribed to such term
in such agreement. Otherwise, “Cause” shall mean willful misconduct by the
Participant or willful failure by the Participant to perform his or her
responsibilities to the Company (including, without limitation, breach by the
Participant of any provision of any employment, consulting, advisory,
nondisclosure, non-competition or other similar agreement between the
Participant and the Company), as determined by the Company, which determination
shall be conclusive. The Participant shall be considered to have been discharged
for Cause if the Company determines, within 30 days after the Participant’s
resignation, that discharge for cause was warranted.

4. Tax Matters.

(a) Withholding. No Shares will be issued pursuant to the exercise of this
option unless and until the Participant pays to the Company, or makes provision
satisfactory to the Company for payment of, any federal, state or local
withholding taxes required by law to be withheld in respect of this option.

 

- 2 -



--------------------------------------------------------------------------------

(b) Disqualifying Disposition. If the Participant disposes of Shares acquired
upon exercise of this option within two years from the Grant Date or one year
after such Shares were acquired pursuant to exercise of this option, the
Participant shall notify the Company in writing of such disposition.

5. Nontransferability of Option.

This option may not be sold, assigned, transferred, pledged or otherwise
encumbered by the Participant, either voluntarily or by operation of law, except
by will or the laws of descent and distribution, and, during the lifetime of the
Participant, this option shall be exercisable only by the Participant.

6. Provisions of the Plan.

This option is subject to the provisions of the Plan (including the provisions
relating to amendments to the Plan), a copy of which is furnished to the
Participant with this option.

IN WITNESS WHEREOF, the Company has caused this option to be executed under its
corporate seal by its duly authorized officer. This option shall take effect as
a sealed instrument.

 

NMT MEDICAL, INC. By:  

 

Name:   Title:  

 

- 3 -



--------------------------------------------------------------------------------

PARTICIPANT’S ACCEPTANCE

The undersigned hereby accepts the foregoing option and agrees to the terms and
conditions thereof. The undersigned hereby acknowledges receipt of a copy of the
Company’s 2007 Stock Incentive Plan.

 

PARTICIPANT:  

 

  Address:  

 

   

 

 

 

- 4 -



--------------------------------------------------------------------------------

NOTICE OF STOCK OPTION EXERCISE

Date:                             

NMT Medical, Inc.

27 Wormwood Street

Boston, Massachusetts 02110-1625

Attention: Treasurer

Dear Sir or Madam:

I am the holder of an Incentive Stock Option granted to me under the NMT
Medical, Inc. (the “Company”) 2007 Stock Incentive Plan on
                         for the purchase of                          shares of
Common Stock of the Company at a purchase price of $                         per
share.

I hereby exercise my option to purchase                          shares of
Common Stock (the “Shares”), for which I have enclosed                         
in the amount of                         . Please register my stock certificate
as follows:

 

  Name(s):  

 

   

 

  Address:  

 

  Tax I.D. #:  

 

Very truly yours,

 

 

(Signature)

 

- 5 -